RENDERED: DECEMBER 11, 2020; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                 Court of Appeals
                                  NO. 2019-CA-0222-MR


ELAINE HUGHES                                                     APPELLANT



                APPEAL FROM JEFFERSON CIRCUIT COURT
v.          HONORABLE JUDITH E. MCDONALD-BURKMAN, JUDGE
                        ACTION NO. 16-CI-002098



NORTON HEALTHCARE, INC.                                             APPELLEE



                              OPINION
        AFFIRMING IN PART, REVERSING IN PART, AND REMANDING

                                     ** ** ** ** **

BEFORE: COMBS, JONES, AND MCNEILL, JUDGES.

JONES, JUDGE: Appellant, Elaine Hughes (“Hughes”), appeals the order of the

Jefferson Circuit Court, which granted summary judgment to Appellee, Norton

Healthcare, Inc. (“Norton”), on claims of retaliation under KRS1 216B.165,




1
    Kentucky Revised Statutes.
wrongful discharge in violation of KRS 216B.165, and intentional infliction of

emotional distress following her termination.

             Having reviewed the record in conjunction with all applicable legal

authority, we affirm the circuit court’s summary judgment on Hughes’s claims of

retaliation and intentional infliction of emotional distress. We reverse the circuit

court’s judgment with respect to Hughes’s claim for wrongful discharge in

violation of public policy and remand for additional analysis and factual findings.

                 I.   BACKGROUND AND PROCEDURAL HISTORY

             Until the events giving rise to this litigation occurred, 55-year-old

Hughes was employed by Norton as an Assistant Nurse Manager (“ANM”).

Hughes began working at Norton in 1987 as a staff nurse in the obstetrics and

gynecology departments. Over the years, she did her job well and received several

promotions, culminating in her promotion to ANM for the hospital’s Operating

Room (“OR”) in 2010.

             As an ANM in the OR, Hughes’s duties were largely managerial, and

she rarely scrubbed in on cases. Instead, Hughes ran the Surgery Scheduling

Board, meaning she organized the flow of cases in the OR, scheduling nurses and

coordinating with surgeons, anesthesiologists, and other hospital professionals to

do so. Hughes’s additional responsibilities included scheduling staff, handling

some payroll duties, meeting with other ANMs weekly, and working an on-call

                                         -2-
shift one weekend approximately every five weeks. As an ANM, Hughes was an

at-will employee, and she understood that Norton could terminate her employment

at any time, with or without cause.

             In March of 2015, Kimberly Ransdell was hired by Norton as the

Surgery Manager. This made Ransdell Hughes’s direct supervisor. Ransdell

reported to Pam Photiadis, the Director of Surgical Services. Both Ransdell and

Photiadis agreed that Hughes was a good nurse and well-qualified for her position.

According to Photiadis, Hughes was a “fine woman” but had at times exhibited

poor judgment in her employment. Hughes received a disciplinary corrective

action in 2010 prior to Ransdell’s becoming her direct supervisor and several

“coachings” from Ransdell regarding scheduling in the OR in the spring and

summer of 2015.

             In May of 2015, just months after Ransdell became Surgery Manager,

Ransdell recorded notes of several “coaching” meetings she conducted with

Hughes. According to Ransdell, keeping coaching notes was common practice for

supervisors, and she did so for all the ANMs under her supervision. In May,

Ransdell documented that she met with Hughes to discuss improving Hughes’s

working relationship with anesthesia with regard to scheduling cases in the OR.

The two met again in June to address comments Hughes made to a Norton surgeon

about getting her hands “slapped” during the May coaching. In October, Ransdell

                                        -3-
met with Hughes twice more to discuss an incident in which Hughes “bumped” a

patient’s OR time for a non-emergency case, causing the patient’s surgery to be

cancelled for a second time and postponed until the second day. Ransdell did not

take any written corrective action related to these notes, nor did she provide

Hughes with a copy of the notes. Hughes claims in her post-deposition affidavit

that these meetings did not take place.

             Hughes was known by her supervisors and coworkers to voice her

opinions, which she did in spring of 2015 when she became aware that Norton’s

OR was unprepared to deal with an increasing rate of obstetrical issues. Hughes

was particularly alarmed by an increase in cases involving placenta accreta, a

serious and often sudden pregnancy complication that can result in severe blood

loss following delivery. Hughes had observed a growing trend in accreta patients

being transferred from the Labor and Delivery section of the hospital to the OR

without notice and believed that the OR needed a plan in place for handling these

emergency cases. Other Norton employees shared the same patient safety

concerns, including Ransdell and Photiadis; Hughes was not alone.

             In particular, Hughes was involved in two incidents in which patients

with severe obstetric complications arrived in the Norton OR without warning.

The first occurred in late spring or early summer of 2015, when Labor and

Delivery called Hughes in the OR to tell her that they were bringing an accreta

                                          -4-
patient into the OR immediately, without ensuring that there was a clean room

available before doing so. The second incident also occurred that summer when

Labor and Delivery sent a patient to the OR for monitoring and testing, neither of

which were ordinary functions of the OR.

             After the second incident, Hughes was asked to meet with Risk

Management in a nondisciplinary capacity to address what had happened. To her

knowledge, Hughes was the only employee to meet with Risk Management about

obstetric issues. During that meeting, Risk Management acknowledged that there

was a “disconnect” in communication between Gynecology and the OR. Although

that particular event had not involved an accreta patient, Hughes also voluntarily

brought up her concerns regarding the accreta issue.

             Hughes testified that she also reported one or both of the incidents to a

number of Norton employees: Ransdell, Photiadis, the Gynecology ANM Theresa

Vincent, Norton Anesthesia, Risk Management, and several other ANMs. The

other Norton employees all agreed that the OR needed a specific plan for dealing

with accreta patients to ensure patient safety. Both Ransdell and Photiadis testified

that they encouraged Hughes to raise the issue. According to Photiadis, not only

was Hughes not in trouble for reporting the accreta issue, she was a part of the

solution to the problem. It was Norton’s policy to encourage reporting patient care

and safety issues, and employees commonly did so.

                                         -5-
               Later that summer, Hughes, Ransdell, anesthesia, Labor and Delivery,

and other employees met to discuss a plan for handling accreta patients. Hughes

testified that she was aware that Vincent created a designated “accreta cart”

containing all of the necessary instrumentation and supplies for handling accreta

cases. The parties dispute whether Hughes’s concerns were addressed by fall of

2015, when Hughes was terminated. Hughes claims to have continued her

complaints until then; Photiadis, however, testified that a plan had been formulated

to address the accreta issue by 2016.2 However, Photiadis admitted that a written

plan was not established until 2017.

               On Friday, October 30, 2015, Hughes was scheduled to be the on-call

ANM for the weekend shift ending the morning of Monday, November 2, 2015.3

Hughes said that being on-call as an ANM required “answer[ing] questions, phone

calls, [and] trouble-shoot[ing] if there was an issue in surgery.” Appellant’s Br.

Exhibit 1, Hughes Dep. at 20. According to Ransdell, Hughes was to support the

staff in whatever way was needed, whether that be coming into the hospital to help


2
  Norton’s new policy called for the OR to be notified any time that a potential accreta patient
was in the building so that the OR staff could “huddle” to determine who would be in charge of
the patient if the patient’s condition became exigent.
3
 It is unclear what time Hughes’s shift actually began. Ransdell and Photiadis report that
Hughes’s shift began around 4:00 or 4:30 p.m. because she was serving as the back-up for a new
ANM still in orientation at the hospital. Hughes contends that her shift did not begin until 10
p.m., although she was still to answer any questions from the new ANM until then. Norton’s
payroll system shows that Hughes worked her regularly scheduled shift from 5:35 a.m. to 4:02
p.m. and was paid for 12.58 on-call hours on October 30, 2015.
                                               -6-
in the OR or making phone calls from home. Norton’s On-Call Policy requires

employees to “be available” for emergencies and “to return to work or respond to

telephone inquiries, as needed.” Ransdell Dep. Ex. 5.

               That night, Hughes went to a Halloween party. Hughes testified that

she had a “vodka diet cherry 7-Up” around 6:30 p.m. while getting ready for the

party. Appellant’s Br. Exhibit 1, Hughes Dep. at 44. Hughes testified that her

behavior was not unusual – she would routinely have a glass of wine or a cocktail

while on-call.4 She and her then-boyfriend/now-husband, Luke Howard, arrived at

the party between 8:30 and 8:45 p.m. While at the party, Hughes had a vodka

mixed drink at approximately 9 p.m. and half a shot of tequila around 9:15 p.m.

               Hughes and Howard left the party sometime between 11 p.m. and

midnight and went to Howard’s home for the night. There, Hughes became ill,

which she later attributed to food she ate at the party. Hughes took half a

Phenergan, a prescription medication known for its sedative and antiemetic effects,

to alleviate her nausea. Hughes was aware that Phenergan can have a sedative

effect. Hughes then went to bed. At no point did Hughes ask someone to cover

her on-call shift.5


4
 Hughes has alleged that many other Norton employees also drank alcohol while on-call, but she
presented no evidence other than her own subjective belief to support this allegation.
5
  On appeal, the parties both agree to this sequence of events. However, both parties’ accounts
regarding the amount and types of alcohol Hughes consumed varied throughout the course of
Norton’s investigation.
                                               -7-
              At 1:05 a.m., Marsha Sharp, the House Supervisor at Norton, called

Hughes for help dealing with a hospital emergency. A female patient, bleeding

profusely after having recently given birth to twins, had just arrived in the OR for

emergency intervention while Sharp was already dealing with a patient in cardiac

arrest. Sharp had tried to contact the on-call team to handle the emergency but

could not locate the surgical tech on-call, Erica Webb.6 Sharp called Hughes

regarding her inability to contact Webb, but Hughes told Sharp to keep trying to

reach Webb. Hughes testified that, during that brief two-minute phone call, she

gave Sharp the names of several techs who typically took night calls or worked

emergencies to call for help. However, Sharp wrote in her notes from that night

that Hughes only told her to “call ST [surgical tech] again.”

              Sharp called Hughes two more times at 1:25 and 1:33 a.m. regarding

the emergency situation. These phone calls lasted a combined total of three

minutes. According to Sharp’s notes, Sharp called Hughes at 1:33 a.m. to inform

her that they had no surgical tech or anesthesiologist in the OR; they had had to

borrow staff from obstetrics until the situation was resolved and their own staff




6
 Webb was suspended pending an investigation into why she did not respond when she was on-
call. The investigation revealed that Sharp had repeatedly dialed the incorrect phone number for
Webb. The investigation concluded with a determination that Webb had not failed to respond as
she had never been contacted; she was not disciplined.
                                              -8-
could come in. Hughes did not ask if the situation was resolved or check back in

with Sharp at any time.

             Around 2:00 a.m., Sharp called Photiadis for assistance. Photiadis

instructed Sharp to call Ransdell, Hughes’s immediate supervisor, to come in and

assist. Sharp did so, and Ransdell promptly reported to the hospital. On her way,

Ransdell called Hughes to ask for help. According to Ransdell, Hughes’s voice

sounded very groggy when she answered the phone. Ransdell testified that she

asked if Hughes was on her way in to assist with the emergency situation or was

trying to get someone to come in, but Hughes was unresponsive and the “phone

went dead.” Appellant’s Br. Exhibit D, Ransdell Dep. at 154. Ransdell stated, “I

was trying to ask for her assistance. I needed some assistance. I couldn’t drive,

make calls. I couldn’t – I didn’t know who was in there. I needed her help to fill

in with the patient.” Id. at 158-59. Once Ransdell arrived at the hospital, she

scrubbed into the case and replaced the obstetrics technician who had helped start

the case. According to Ransdell, Hughes “could have scrubbed in and got[ten] the

case started,” although Hughes later clarified that she did not have the requisite

training to scrub in on such a case. Id. at 94-95.

             Hughes was never asked to come into the hospital to assist, nor did

she offer to do so; she did not follow up on the emergency situation or volunteer

her services in any other way. Both Hughes and Ransdell agree that if Hughes had

                                         -9-
come into the hospital, she could have been tested for possible intoxication or

impairment. However, Ransdell was not aware that Hughes had consumed alcohol

and Phenergan until Sunday, November 1, when Hughes called Ransdell regarding

the events of October 30-31, 2015. Hughes admitted to not having been on her “A

game” when Sharp and Ransdell called her and that she had consumed “a couple of

drinks” and had “[taken] a Phenergan for nausea.” Exhibit 9; Appellant’s Br.

Exhibit A, at 62. Ransdell testified that she was stunned by Hughes’s admissions

and told Hughes that she would have to talk to Photiadis. However, Hughes

contradicts this testimony, alleging that Ransdell said that they would use the

previous night’s events as a “learning opportunity.” Appellant’s Br. Exhibit A, at

68.

             On the morning of Monday, November 2, 2015, Ransdell informed

Photiadis about Hughes’s admissions to drinking alcohol and taking Phenergan

while on-call. Ransdell told Photiadis that she was uncomfortable with what she

had learned because Hughes knew she was on-call and “had drank enough to get

sick while a patient was bleeding badly and had to wait for over an hour for a team

to come in for the surgery.” Appellant’s Br. Exhibit D, at 68. Photiadis spoke

with Hughes, who admitted she had been at a party, had been drinking, and became

ill. Ransdell and Photiadis agreed that it was a serious event and called Norton’s




                                        -10-
Chief Nursing Officer (“CNO”), Steven Brockman-Weber, as well as Norton’s HR

Representative, Allison Goatley.

              Hughes was placed on administrative leave that day so that Goatley

could conduct an independent investigation. Goatley spoke with Ransdell,

Photiadis, and Hughes throughout her investigation process but did not consult any

of the other Norton employees involved in the incident. Both Hughes and Ransdell

gave inconsistent accounts of the weekend’s events.

              Goatley testified that Ransdell reported to her that Hughes had

consumed several drinks, several shots, and a full Phenergan and that Hughes was

“unable to perform the duties of her job” the night of October 30-31, 2015.7

Appellant’s Br. Exhibit E, at 31. Ransdell told Goatley that “Hughes seemed to

have been woken up by [Ransdell’s] call, that she was extremely groggy, and that

she could hardly articulate what she had done or what she had said to Marsha

Sharp over the phone.” Id. at 52. Goatley also interviewed Hughes over the

phone. Hughes did not dispute that she was on-call when the incidents occurred.

Goatley testified that Hughes admitted on the phone that she had attended a

Halloween party, had “several drinks” and “one shot of liquor,” and had then taken




7
 In her coaching notes from October 31, Ransdell recorded a different account. She wrote:
“[Hughes] had went out with her friend and had had drinks and not eaten very much and then
went to another location and had shots and had gotten sick. Her boyfriend brought her home and
she took a ½ Phenergan to stop vomiting.” Appellant’s Br. Exhibit F.
                                            -11-
“half a Phenergan.” Appellant’s Br. Exhibit 6, at 35, 40. She also admitted that

she was drowsy when Sharp and Ransdell called her for assistance. However, later

that afternoon, Hughes emailed Goatley a different set of facts than Goatley

recalled from the phone conversation. In her email, Hughes wrote that she had

only had two drinks and a half a shot of tequila and for the first time claimed to

have eaten some food that had been sitting out for several hours, which allegedly

caused her sickness. Goatley asked clarifying questions of both Hughes and

Ransdell and considered the credibility of their reports to her. She found Ransdell

to be the more credible witness, noting Hughes’s inconsistent story.

             To complete her investigation, Goatley reviewed Norton policies,

including Norton’s Drug and Alcohol and On-Call Policies. Norton’s Drug and

Alcohol Policy does not explicitly prohibit consuming drugs or alcohol while

working, but it does prohibit taking legally prescribed drugs while working if those

drugs impair an employee’s ability to perform the duties of their job. She also

reviewed Hughes’s personnel file but testified that the prior corrective actions only

played a “minor role” in the termination decision.

             Goatley ultimately recommended to Photiadis that Hughes be

terminated, basing her decision largely upon Hughes’s own report. Exhibit 6 at

114-15. At the time of her decision, Goatley was not aware that Hughes had made

complaints regarding patient safety. Rather, Goatley determined that Hughes had

                                         -12-
violated Norton’s Drug and Alcohol Policy, “put[ting] patient safety in harm’s way

as a result of her behavior.” Goatley Dep. at 98. Goatley reasoned that “it is

widely known that medical professionals should not be partaking in alcohol use

while on-call,” characterizing Hughes’s conduct as “egregious,” and concluded

that Hughes had been impaired and unable to perform the duties of her job. Id. at

114-15. In their phone conversation, Hughes “seemed to acknowledge both that

she was impaired . . . and that she knew that she had failed to complete her duties

as an ANM on-call.” Id. Photiadis spoke with Brockman-Weber about the

decision to terminate Hughes but did not discuss it with Ransdell.

              In a meeting on November 11, 2015, Hughes was terminated for

taking prescription medication and consuming alcoholic beverages. Hughes’s

corrective action record from the incident additionally noted that Hughes had failed

to ask for coverage when she became sick and took Phenergan. No one affiliated

with Norton told Hughes that she was being terminated for reporting any kind of

patient safety issue, nor did Hughes suggest at the time that she felt that that was

the reason.

              According to Hughes, Norton’s decision to terminate her was out of

the ordinary compared to other Norton employees disciplined for similar behavior.

Hughes first points to Walter Hare, a former Norton employee who missed work

and was suspected to have been under the influence of drugs or alcohol. Hughes

                                         -13-
herself asked Hare to come into the hospital to be tested, but he refused. Although

Hughes believed that Hare was terminated later for unrelated reasons, Photiadis

testified that Hare was in fact terminated for refusing to take the drug test. Hughes

also claims to have been treated differently than another surgical technician named

Adam Green, who was disciplined but not terminated for missing his on-call shift.

Ransdell, however, clarified that Green was not terminated because there were two

contradictory on-call schedules posted, and he legitimately believed he was not on-

call. Hughes also alleges that other Norton employees have consumed alcohol

while on-call but were not disciplined.

             On May 6, 2016, Hughes filed suit in Jefferson Circuit Court,

asserting retaliation pursuant to KRS 216B.165, wrongful discharge, and

intentional infliction of emotional distress.

             After several years of written discovery and deposition testimony,

Norton filed its motion for summary judgment and supporting memorandum

seeking an order and judgment dismissing each of Hughes’s claims with prejudice.

             Following a lengthy oral argument, the circuit court granted Norton

summary judgment:

             Hughes has brought a claim for retaliation pursuant to
             KRS 216B.165, the statute which requires employees to
             report patient care issues. In order to prevail on such a
             claim, she must show that 1) she engaged in a protected
             activity; 2) Norton knew that she had engaged in a
             protected activity [sic] and 3) Norton terminated her
                                          -14-
because of it. In order to prove the latter[,] there must be
evidence that engaging in the protected activity was “the
likely reason for the adverse action.” Kentucky Dep’t of
Corr. v. McCullough, 123 S.W.3d 130 (Ky. 2003). No
witness other than Hughes has testified that her reports
regarding the accrete situation had anything to do with
her termination.

In order to show causation, Hughes relies on two
grounds. First, it is her belief that the fact that she was
vocal about the accrete dispute resulted in her
termination. Second, she contends that both events took
place in 2015. However, an employer cannot be liable
for retaliation when it “acted upon an honest belief in its
non-discriminatory reason and made a reasonably
informed and considered decision.” Ladd v. Grant Trunk
Western R. R., Inc., 552 F.3d 495 (6th Cir. 2009).
Photiadis testified that the accreta dispute was not the
reason for the termination (internal citation omitted).

Further, Grzyb v. Evans, 700 S.W.2d 399 (Ky. 1985), is
fatal to Hughes’s claim of public policy discharge. This
case holds that the tort is preempted. The Court found
that, “[w]here the statute both declares the unlawful act
and specifies the civil remedy available to the aggrieved
party, the aggrieved party is limited to the remedy
provided by the statute.” In this case, Hughes pleads the
alternative claims of retaliation and public policy
wrongful discharge, relying on the same facts for each
claim.

In order to prevail on her claim for intentional infliction
of emotional distress, Hughes must show that Norton’s
conduct was outrageous, that it was sufficiently
outrageous to offend generally accepted standards, that
her damages were caused by the conduct and that her
emotional distress was severe. However, the case of
Benningfield v. Pettit Environmental, Inc., 183 S.W.3d
567 (Ky. App. 2005) holds that mere termination is
insufficient to establish such a claim. Indeed, Hughes
                            -15-
             testified in her deposition that the purpose of the
             termination was not to cause her emotional distress
             (internal citation omitted). Further, she indicated that she
             never felt “down, depressed or hopeless” (internal
             citation omitted). As there are no genuine issues of
             material fact, Norton is entitled to Judgment as a matter
             of law.

16-CI-002098 Opinion and Order at 3-4.

             Hughes filed this appeal after the circuit court denied her motion to

alter, amend, or vacate.

                             II.   STANDARD OF REVIEW

             “[S]ummary judgment is to be cautiously applied and should not be

used as a substitute for trial.” Steelvest, Inc. v. Scansteel Serv. Ctr., Inc., 807
S.W.2d 476, 483 (Ky. 1991). A motion for summary judgment should only be

granted “when it appears impossible for the nonmoving party to produce evidence

at trial warranting a judgment in his favor” even when the evidence is viewed in

the light most favorable to him. Id. at 482; Shelton v. Kentucky Easter Seals Soc’y,

Inc., 413 S.W.3d 901, 905 (Ky. 2013). “‘Belief’ is not evidence and does not

create an issue of material fact. A plaintiff must present affirmative evidence in

order to defeat a properly supported motion for summary judgment.” Humana of

Kentucky, Inc. v. Seitz, 796 S.W.2d 1, 3 (Ky. 1990) (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986)).




                                          -16-
                The standard of review on appeal from summary judgment is

“whether the trial court correctly found that there were no genuine issues as to any

material fact and that the moving party was entitled to judgment as a matter of

law.” Lewis v. B & R Corp., 56 S.W.3d 432, 436 (Ky. App. 2001) (citing Scifres v.

Kraft, 916 S.W.2d 779, 781 (Ky. App. 1996); Palmer v. International Ass’n of

Machinists & Aerospace Workers, 882 S.W.2d 117, 120 (Ky. 1994); CR8 56.03).

“A trial court’s decision to grant summary judgment for insufficient evidence is to

be reviewed de novo on appeal.” Ashland Hospital Corporation v. Lewis, 581
S.W.3d 572, 577 (Ky. 2019). On appeal, the record must be viewed in a light most

favorable to the party who opposed the motion for summary judgment, and all

doubts are to be resolved in his favor. Malone v. Kentucky Farm Bureau Mut. Ins.

Co., 287 S.W.3d 656, 658 (Ky. 2009).

                                     III.   ANALYSIS

                               A. Wrongful Discharge Claim

                Hughes relies upon KRS 216B.165 as the basis for both her common

law public policy wrongful discharge claim and statutory retaliation claim. She

maintains that she was terminated for her patient safety complaints in violation of

KRS 216B.165. The circuit court concluded that because Hughes’s claims of

retaliation under KRS 216B.165 and wrongful discharge under common law


8
    Kentucky Rules of Civil Procedure.
                                             -17-
depended on the same facts, her common law wrongful discharge claim was

statutorily preempted as a matter of law. We disagree.

             “Under Kentucky law, an employer may ordinarily ‘discharge his at-

will employee for good cause, for no cause, or for a cause that some might view as

morally indefensible.’” Follett v. Gateway Reg’l Health Sys., Inc., 229 S.W.3d
925, 927 (Ky. App. 2007) (quoting Firestone Textile Co. Div., Firestone Tire and

Rubber Co. v. Meadows, 666 S.W.2d 730, 731 (Ky. 1983)). Kentucky law also

provides for a narrow public policy exception: “[an] employee has a cause of

action for wrongful discharge when the discharge is contrary to a fundamental and

well-defined public policy as evidenced by existing law.” Firestone, 666 S.W.2d

at 731 (quoting Brockmeyer v. Dun & Bradstreet, 113 Wis. 2d 561, 335 N.W.2d
834, 840 (1983)). “In the context of a wrongful discharge case, preemption occurs

when the statutes that establish the ‘well-defined public policy’ violation which

supports the wrongful discharge pleading are the same statutes that establish a

statutory cause of action for, and structure the remedy for, violations of that public

policy.” Hill v. Ky. Lottery Corp., 327 S.W.3d 412, 421 (Ky. 2010). Accordingly,

we must examine the statute in question to determine whether it sets forth the

remedy for any statutory violation.

             KRS 216B.165 is Kentucky’s healthcare whistleblower law. It reads:

             (1) Any agent or employee of a health care facility or
             service licensed under this chapter who knows or has
                                         -18-
             reasonable cause to believe that the quality of care of a
             patient, patient safety, or the health care facility’s or
             service’s safety is in jeopardy shall make an oral or
             written report of the problem to the health care facility or
             service, and may make it to any appropriate private,
             public, state, or federal agency.

             (2) Any individual in an administrative or supervisory
             capacity at the health care facility or service who receives
             a report under subsection (1) of this section shall
             investigate the problem, take appropriate action, and
             provide a response to the individual reporting the
             problem within seven (7) working days.

             (3) No health care facility or service licensed under this
             chapter shall by policy, contract, procedure, or other
             formal or informal means subject to reprisal, or directly
             or indirectly use, or threaten to use, any authority or
             influence, in any manner whatsoever, which tends to
             discourage, restrain, suppress, dissuade, deter, prevent,
             interfere with, coerce, or discriminate against any agent
             or employee who in good faith reports, discloses,
             divulges, or otherwise brings to the attention of the health
             care facility or service the circumstances or facts to form
             the basis of a report under subsections (1) or (2) of this
             section. No health care facility or service shall require
             any agent or employee to give notice prior to making a
             report, disclosure, or divulgence under subsections (1) or
             (2) of this section . . . .

KRS 216B.165(1)-(3).

             KRS 216B.165(1) imposes a duty upon any employee or agent of a

healthcare facility to report concerns regarding patient care and safety to the

healthcare facility. KRS 216B.165(1). KRS 216B.165(3) further dictates that

healthcare facilities are prohibited from retaliating against any employee or agent

                                         -19-
who makes such a report in good faith. KRS 216B.165(3). The statute does not,

however, provide a remedy. Rather, Hughes is able to maintain a retaliation suit

pursuant to KRS 216B.165(3) because of KRS 446.070. KRS 446.070 provides

that “[a] person injured by the violation of any statute may recover from the

offender such damages as he sustained by reason of the violation, although a

penalty or forfeiture is imposed for such violation.” KRS 446.070; MacGlashan v.

ABS Lincs KY, Inc., 84 F. Supp. 3d 595, 601-02 (W.D. Ky. 2015). The Kentucky

Supreme Court has further clarified:

             [Recovery under KRS 446.070] is limited to where the
             statute is penal in nature, or where by its terms the statute
             does not prescribe the remedy for its violation. Hackney
             v. Fordson Coal Co., 230 Ky. 362, 19 S.W.2d 989
             (1929). Where the statute both declares the unlawful act
             and specifies the civil remedy available to the aggrieved
             party, the aggrieved party is limited to the remedy
             provided by the statute. See Trembath v. St. Regis Paper
             Co., 753 F.2d 603 (7th Cir. 1985); Wolk v. Saks Fifth
             Avenue, Inc., 728 F.2d 221 (3d Cir. 1984); Zywicki v.
             Moxness Products, Inc., Div. of Versa Tech., 610 F.
             Supp. 50 (D.C. Wis. 1985); McCluney v. Jos. Schlitz
             Brewing Co., 489 F. Supp. 24 (E.D. Wis. 1980).

Grzyb, 700 S.W.2d at 401.

             Norton argues that Hughes’s cause of action pursuant to KRS

216B.165 has a statutory remedy via KRS 446.070, thus preempting her common

law claim. In support of this position, Norton cites to Grzyb v. Evans, 700 S.W.2d
399, a 1985 case in which the Kentucky Supreme Court determined that the

                                         -20-
statutory structure of KRS 344.040, Kentucky’s employment discrimination

statute, preempts any corresponding common law claim for wrongful discharge.
Id. at 401. In Grzyb, Evans alleged that he had been wrongfully discharged from

his employment contrary to public policy for fraternizing with another employee.
Id. at 399. Our Supreme Court held that Evans’s claim failed because KRS

344.040, the same statute creating the public policy Evans claimed his termination

violated, already “prescribe[s] the remedy for its violation.” Id. at 401. KRS

Chapter 344 explicitly provides for the adjudication of complaints of

discrimination by the Kentucky Commission on Human Rights. Pucke v. J.A.

Stevens Mower Co., 237 S.W.3d 564, 566 (Ky. App. 2007).

             In 2010, the Kentucky Supreme Court rendered Hill v. Kentucky

Lottery Corp., clarifying what it deemed a fundamental “misunderstanding of

Grzyb as it relates to the doctrine of preemption.” Hill, 327 S.W.3d at 420.

“Grzyb does not hold that preemption is triggered when the same set of facts that

establishes a common law wrongful discharge claim also constitutes a claim under

KRS Chapter 344.” Id. (emphasis added). Rather, “[p]reemption was based on the

fact that his sex discrimination claim was based on the same law as his wrongful

discharge claim.” Id. at 421 (citing Grzyb, 700 S.W.2d at 401-02). In other words,

preemption is not caused exclusively by the similarity of the facts that underlie the

respective causes of action.

                                        -21-
               In the context of a wrongful discharge case, preemption
               occurs when the statutes that establish the “well-defined
               public policy” violation which supports the wrongful
               discharge pleading are the same statutes that establish a
               statutory cause of action for, and structure the remedy
               for, violations of that public policy.
Id.

               With specific regard to whether a plaintiff may rely upon the same

law to support simultaneous claims for retaliation in violation of statute and

common law wrongful discharge in violation of public policy, we find

MacGlashan, 84 F. Supp. 3d at 602, to be persuasive.9 In MacGlashan, the federal

district court for the Western District of Kentucky dealt with the exact issue before

us today: whether a common law public policy wrongful discharge claim is

preempted by a retaliation claim brought concurrently under KRS 216B.165. Id. at

601. In that case, a former nurse manager brought suit under both KRS 216B.165

and common law, claiming that she had been terminated by a hospital for reporting

a patient safety concern. Id. at 598. The hospital argued that the nurse’s common

law claim for public policy wrongful discharge was preempted by her statutory

claim. The court determined that the public policy wrongful discharge claim was




9
 State courts are not bound by decisions from lower federal courts; rather, “the approach taken
by federal courts may be viewed as persuasive but it is not binding.” U.S., ex rel. U.S. Attorneys
ex rel. Eastern, Western Districts of Kentucky v. Kentucky Bar Ass’n, 439 S.W.3d 136, 147 (Ky.
2014).
                                               -22-
not preempted, because KRS 216B depends on KRS 446.070 for recovery rather

than its own terms. Id. at 601-02.

             After a careful examination of KRS 216B, we agree with the

MacGlashan court and are satisfied that there is no preemption – the chapter

provides neither a cause of action nor remedy for its violation. Id. at 601; see also

Foster v. Jennie Stuart Med. Ctr., Inc., 435 S.W.3d 629 (Ky. App. 2013) (holding

that a nurse’s sole claim for wrongful termination based on violation of public

policy under KRS 216B.165 was not preempted); Tygrett v. Baptist Healthcare

Sys., Inc., No. 2018-CA-001275-MR, 2019 WL 4565231, at *4 (Ky. App. Sept. 20,

2019) (“[KRS 216B.165] does not provide a cause of action or remedy. Rather, we

agree with the rationale in MacGlashan . . . that Tygrett is able to maintain a

retaliation suit pursuant to KRS 216B.165(3) because KRS 446.070 provides [a

remedy].”). As a matter of law, the circuit court erred in dismissing this claim as

preempted. As such, we reverse and remand for further proceedings on the issue

of wrongful discharge before the circuit court.

                                 B. Retaliation Claim

             KRS 216B.165 prohibits retaliation against healthcare workers who

report patient safety concerns. “A claim for unlawful retaliation requires the

plaintiff to first establish a prima facie case of retaliation, which consists of

showing that ‘(1) she engaged in a protected activity, (2) she was disadvantaged by

                                          -23-
an act of her employer, and (3) there was a causal connection between the activity

engaged in and the [defendant] employer’s act.’” McCullough, 123 S.W.3d at 133-

34 (quoting Kentucky Center for the Arts v. Handley, 827 S.W.2d 697, 701 (Ky.

App. 1991) (internal citation omitted)).

             In cases lacking direct evidence of retaliation, like the present case,

the burden of production and persuasion follows the McDonnell Douglas

framework. Id. at 134 (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792,

93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973)). In order to demonstrate a prima facie

case of retaliation, Hughes bears the initial burden of showing (1) that she engaged

in protected activity; (2) that her exercise of her rights was known by Norton; (3)

that, thereafter, Norton took adverse action against her; and (4) that there was a

causal connection between her protected activity and the adverse employment

action. Brooks v. Lexington-Fayette Urban County Housing Authority, 132
S.W.3d 790, 803 (Ky. 2004); McDonnell Douglas, 411 U.S. at 802, 93 S. Ct. at

1824. If a prima facie case is established, the burden then shifts to the employer to

articulate a legitimate, nondiscriminatory reason for its adverse action. Handley,
827 S.W.2d at 699. “[O]nce such a reason is given, it is incumbent on the

employee to demonstrate that the stated reason is merely a pretext to cover the

actual discrimination.” Id.




                                           -24-
             The parties dispute only the fourth element of Hughes’s prima facie

case: whether Hughes provided sufficient evidence of a causal connection between

her patient safety complaints and her termination. In order to show a “causal

connection,” Hughes must produce evidence that her protected activity was the

“likely reason for the adverse action.” McCullough, 123 S.W.3d at 135 (quoting

Nguyen v. City of Cleveland, 229 F.3d 559, 566 (6th Cir. 2000)). Causal

connection may be established through either direct or circumstantial evidence. Id.

Here, Hughes relies on circumstantial evidence, so she must offer proof to

establish that “(1) the decision-maker responsible for making the adverse decision

was aware of the protected activity at the time that the adverse decision was made,

and (2) there is a close temporal relationship between the protected activity and the

adverse action.” Id. Hughes argues that the record demonstrates a causal

connection due to close temporal proximity, increased job performance scrutiny by

Ransdell, and her disparate treatment compared to other employees.

             In “rare cases, temporal proximity alone may suffice to show a causal

connection.” Mickey v. Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir. 2008).

Generally, there is no bright-line rule as to how close in time an adverse

employment action must be to an employee’s protected activity to show causal

connection by temporal proximity alone. See, e.g., Asbury Univ. v. Powell, 486
S.W.3d 246, 259 (Ky. 2016) (holding that temporal proximity exists when an

                                        -25-
employer first took adverse action against a plaintiff the month after her last

complaints); McCullough, 123 S.W.3d at 136 (holding that temporal proximity

exists when just three days passed between the plaintiff’s protected activity and her

employer’s first refusal to promote her); MacGlashan, 84 F. Supp. 3d at 601

(holding that when an employee was suspended the same day as her protected

activity and terminated six days later, the adverse action was “immediate” enough

to establish causal connection without additional evidence). “The Sixth Circuit has

held that a three-month period between the protected activity and employee’s

termination is sufficient to create a causal connection for the purposes of

establishing a prima facie case.” Goller v. Ohio Dep’t of Rehab. & Correction,

285 F. App’x 250, 257 (6th Cir. 2008) (citing Singfield v. Akron Metro. Hous.

Auth., 389 F.3d 555, 563 (6th Cir. 2004)). Conversely, this court has previously

held that a five-month lapse of time between protected activity and adverse action

requires “the court to view the time between the two events in the context of the

entire circumstances” in order to establish a “close temporal relationship.” Dollar

Gen. Partners v. Upchurch, 214 S.W.3d 910, 916 (Ky. App. 2006).

             Hughes asserts that she continued her complaints up until the fall that

she was terminated, contending that her meeting with Risk Management regarding

the June obstetrical incident occurred “shortly before her termination.”

Appellant’s Br. at 18. However, Hughes did not provide any evidence as to whom

                                         -26-
or how she continued her complaints. Furthermore, the record suggests that

Hughes’s Risk Management meeting occurred in the late summer, meaning that

this meeting and her termination were likely around three months apart.10 We

submit that this ambiguity necessitates “view[ing] the time between the two events

in the context of the entire circumstances.” Upchurch, 214 S.W.3d at 916.

              “[W]here some time elapses between when the employer learns of a

protected activity and the subsequent adverse employment action, the employee

must couple temporal proximity with other evidence of retaliatory conduct to

establish causality.” Mickey, 516 F.3d at 525. When temporal proximity alone is

not enough to create a genuine question of material fact, a plaintiff can create

sufficient inference of causal connection by showing close temporal proximity and

that she was treated differently than other employees.11 Id. (“Where an adverse

employment action occurs very close in time after an employer learns of a

protected activity, such temporal proximity between the events is significant


10
   Hughes cites to Wilson v. City of Central City, No. 2008-CA-001547-MR, 2010 WL 135105
(Ky. App. Jan. 15, 2010), aff’d, 372 S.W.3d 863 (Ky. 2012), an unpublished case in which causal
connection was established when an employer retaliated one year after the plaintiff filed a
complaint. Wilson involved a whistleblower complaint under KRS 61.103(2), not a claim of
retaliation under KRS 216B.165. Significantly, KRS 61.103(1)(b) provides that an employee is
entitled to a presumption that disclosure was a “contributing factor” when adverse action
occurred “within a limited period of time so that a reasonable person would conclude the
disclosure was a factor in the personnel action.” KRS 61.103(1)(b). KRS 216B.165 provides for
no such presumption, and the standard for causal connection is that of “close proximity” as
outlined by case law, rather than a “limited period of time.”
11
  Hughes has acknowledged that other Norton employees voiced the same concerns as she did
and they were not terminated.
                                             -27-
enough to constitute evidence of a causal connection for the purposes of satisfying

a prima facie case of retaliation.”); Moore v. KUKA Welding Sys. & Robot Corp.,

171 F.3d 1073, 1080 (6th Cir. 1999) (holding that the plaintiff established

causation by providing evidence that he began to be isolated by his coworkers and

garnered frequent and unwarranted job performance criticism a couple of weeks

after filing a race discrimination complaint).

              “In order to show that a plaintiff is ‘similarly situated’ to another, the

plaintiff is required to prove that all of the relevant aspects of their employment

situation were ‘nearly identical’ to those of the ‘similarly situated’ employee.”

McBrearty v. Kentucky Cmty. & Tech. Coll. Sys., 262 S.W.3d 205, 214 (Ky. App.

2008). Hughes has offered evidence of one Norton employee who refused to take

a drug test and two employees who did not report to their on-call shifts due to

scheduling and contacting errors. None of these employees was similarly situated,

as they held different positions than Hughes and were suspected of different

misconduct.

              Temporal proximity may also be paired with increased scrutiny to

show the causal connection necessary to establish a prima facie case. See

Hamilton v. Gen. Elec. Co., 556 F.3d 428, 436 (6th Cir. 2009). Ransdell was first

hired by Norton in March of 2015 but did not record any notes regarding Hughes’s

job performance until May, the same month Hughes began her patient safety

                                          -28-
complaints.12 While these coaching notes were warranted and unrelated to

Hughes’s patient safety complaints, the proximity with which they first occurred to

Hughes’s first complaints could suggest increased scrutiny. Accepting this

evidence in the light most favorable to Hughes, we conclude that Hughes

established her prima facie case shifting the burden to Norton to “articulate with

clarity and reasonable specificity, a reason unrelated to a discriminatory motive[.]”

Handley, 827 S.W.2d at 700.

               Norton has consistently maintained from the time of Hughes’s

discharge that she was terminated for drinking alcohol and taking Phenergan while

on-call and for failing to respond appropriately when there was an emergency at

the hospital during her on-call shift. This is sufficient evidence to shift the burden

back to Hughes. Therefore, to prevent summary judgment, Hughes must

demonstrate some genuine issue of material fact as to whether Norton’s stated

rationale for termination was merely pretextual. See Blair v Henry Filters, Inc.,

505 F.3d 517, 531 (6th Cir. 2007).

               Courts generally recognize three methods by which a plaintiff may

establish pretext: “(1) that the proffered reasons had no basis in fact, (2) that the

proffered reasons did not actually motivate his [or her] discharge, or (3) that they



12
  Although Ransdell testified that she kept coaching notes for all of the staff she supervised, we
have no evidence of the frequency of those coachings for other employees.
                                               -29-
were insufficient to motivate discharge.” Niswander v. Cincinnati Ins. Co., 529
F.3d 714, 728 (6th Cir. 2008) (quoting Manzer v. Diamond Shamrock Chems. Co.,

29 F.3d 1078, 1084 (6th Cir. 1994)). “[A] reason cannot . . . be a pretext for

discrimination unless it is shown both that the reason was false, and that

discrimination was the real reason.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502,

515, 113 S. Ct. 2742, 2752, 125 L. Ed. 2d 407 (1993) (emphases and quotation

marks omitted). Regardless of which method the plaintiff employs to demonstrate

pretext, she “bears the burden of producing sufficient evidence from which the jury

could reasonably reject [the defendant’s] explanation and infer that the [defendant]

intentionally discriminated against [her].” Clark v. Walgreen Co., 424 F. App’x

467, 474 (6th Cir. 2011) (quoting Johnson v. Kroger Co., 319 F.3d 858, 866 (6th

Cir. 2003)); Seeger v. Cincinnati Bell Tel. Co., LLC, 681 F.3d 274, 285 (6th Cir.

2012). Hughes asserts that she has shown that her termination had no basis in fact

and was not actually motivated by the events of October 30-31, 2015.

             “The first method is essentially an attack on the credibility of the

employer’s proffered reason.” Joostberns v. United Parcel Servs., Inc., 166 F.

App’x 783, 791 (6th Cir. 2006) (citations omitted). However, under the “honest

belief rule” as adopted by the Sixth Circuit and as referenced by the Jefferson

Circuit Court, an employer cannot be held liable “if it acted upon an honest belief

in its non-discriminatory reason and made a reasonably informed and considered

                                         -30-
decision.” Ladd, 552 F.3d at 503 (citing Allen v. Highlands Hosp. Corp., 545 F.3d
387, 398 (6th Cir. 2008)). An employer may invoke the honest belief rule if it can

show that it “reasonably rel[ied] on particularized facts before it at the time the

decision was made.” Joostberns, 166 F. App’x at 795 (quoting Smith v. Chrysler

Corp., 155 F.3d 799, 806-07 (6th Cir. 1998)). It is not enough for a plaintiff to

show that the employer was mistaken or there is dispute “over the facts upon

which the discharge was based.” Braithwaite v. Timken Co., 258 F.3d 488, 493-94

(6th Cir. 2001); Seeger, 681 F.3d at 285. “An employer’s invocation of the honest

belief rule does not automatically shield it, because the employee must be afforded

the opportunity to produce evidence to the contrary, such as an error on the part of

the employer that is ‘too obvious to be unintentional.’” Seeger, 681 F.3d at 286

(quoting Smith, 155 F.3d at 807).

             Hughes contends that Norton’s stated reason is not based in fact,

because she believes she was not in fact impaired on the night of October 31 and

performed her job duties adequately. According to Hughes, Norton should have

asked her to submit to a drug and alcohol test during the investigation, days after

the event. However, it was not until over a day later that Hughes herself brought

her misconduct and lackluster job performance to her supervisor’s attention.

Given that delay, it is reasonable that Norton did not request a drug test, especially

because Norton’s proffered rationale for termination is based upon Hughes’s own

                                         -31-
repeated admissions during the independent investigation. Hughes also asserts that

Norton should have conducted interviews with other employees involved in the

events of October 30-31. However, an employer is not required to conduct an

“optimal” investigation and interview all possible witnesses. Smith, 155 F.3d at

807. Norton gave Hughes the opportunity to speak on her own behalf and placed

great credence upon her personal account of the events in question.

             It is undisputed that Hughes drank alcohol and took a known sedative

while on-call on the night of October 31, 2015. Hughes herself admitted that she

had consumed alcohol and Phenergan while on call and had “not been on her A-

game” to Ransdell, Photiadis, and Goatley in the days following as well as under

sworn oath. Goatley had no reason to disbelieve Hughes’s own account of the

events in question when she recommended termination, even though Hughes now

claims she was not impaired. Although Norton’s Drug and Alcohol Policy does

not explicitly prohibit ANMs like Hughes from drinking alcohol while on-call,

Norton’s Corrective Action policy provides that an employee can be discharged

“for work performance issues” and “[r]eckless, intentional acts or conduct

detrimental to patient care . . . or hospital operations.” Appellee’s Br., Exhibit 1.

Norton determined that Hughes’s conduct was “egregious” in light of an ongoing

hospital emergency and jeopardized patient safety and hospital operations.

Viewing the evidence in the light most favorable to Hughes, we conclude that

                                         -32-
Norton made a “reasonably informed and considered decision before taking an

adverse employment action[,]” and, thus, Norton’s honest belief defense stands.

Smith, 155 F.3d at 807.

             Hughes further asserts that Norton’s reasons for terminating her

employment were insufficient to justify termination because other employees in

similar situations were not likewise disciplined. Not only must similarly situated

employees share “nearly identical” employment situations, “[b]eing similarly

situated also requires that the employees have engaged in the same conduct

without such differentiating or mitigating circumstances that would distinguish

their conduct or the employer’s treatment of them for it.” Commonwealth v. Solly,

253 S.W.3d 537, 542 (Ky. 2008) (internal quotation marks and citations omitted);

see Klepsky v. United Parcel Serv., Inc., 489 F.3d 264 (6th Cir. 2007) (holding that

even though two employees had broken rules regarding employee honesty, their

circumstances were not sufficiently similar to infer pretext where one employee

forged his employer’s signature and the other lied about his job qualifications). As

previously discussed, Hughes has not offered any evidence of any other Norton

employees who admitted to drinking and taking prescription sedatives while on-

call or were proven to have done so.

             Although Hughes made numerous complaints regarding Norton’s lack

of preparedness for accreta cases, she has presented no evidence that she was

                                        -33-
terminated for anything but Norton’s proffered reasons. Indeed, when Hughes was

asked if she had anything, other than her own belief that she was terminated for her

complaints, she could only say, “It’s what I believe,” and, “It just makes sense.”

Hughes’s Dep. at 108. Subjective belief is not evidence and cannot be used to

overcome summary judgment. Seitz, 796 S.W.2d at 3. Hughes cannot simply rely

upon her prima facie case to create a genuine issue of material fact; she must offer

additional evidence of causal connection that would cause a reasonable jury to

doubt Norton’s explanation for termination. See Joostberns, 166 F. App’x at 796.

She has failed to do so. Accordingly, we affirm the Jefferson Circuit Court’s

judgment.

                  C. Intentional Infliction of Emotional Distress

             The Kentucky Supreme Court first recognized the tort of intentional

infliction of emotional distress in Craft v. Rice, 671 S.W.2d 247 (Ky. 1984),

wherein it adopted the Restatement (Second) of Torts § 46(1): “[o]ne who by

extreme and outrageous conduct intentionally or recklessly causes severe

emotional distress to another is subject to liability for such emotional distress, and

if bodily harm to the other results from it, for such bodily harm[.]” Craft, 671
S.W.2d at 251.

             In order to recover under Kentucky tort law, a plaintiff must provide

prima facie evidence that (1) the defendant’s conduct was intentional or reckless;

                                         -34-
(2) the conduct was so outrageous and intolerable so as to offend generally

accepted standards of morality and decency; (3) a causal connection exists between

the conduct complained of and the distress suffered; and (4) the resulting

emotional stress was severe. Brewer v. Hillard, 15 S.W.3d 1, 6 (Ky. App. 1999)

(citing Seitz, 796 S.W.2d at 2-3). Because the absence of sufficient evidence of

just one element is fatal to Hughes’s claim, we limit our analysis to the element at

issue: extreme and outrageous conduct.

               “An action for outrage will not lie for ‘petty insults, unkind words and

minor indignities’; the action only lies for conduct which is truly ‘outrageous and

intolerable.’” Id. (quoting Kroger Co. v. Willgruber, 920 S.W.2d 61, 65 (Ky.

1996)). “Rather, it is intended to redress behavior that is truly outrageous,

intolerable and which results in bringing one to his knees.” Osborne v. Payne, 31
S.W.3d 911, 914 (Ky. 2000). Mere termination, even termination based in

discrimination, does not rise to the level of outrageous conduct required to support

an intentional infliction of emotional distress claim. Benningfield, 183 S.W.3d at

572.13


13
   Hughes additionally claims that the employer-employee relationship between Norton and
herself renders her termination outrageous. It is true that “[t]he existence of a special
relationship between the parties can make conduct outrageous.” Osborne, 31 S.W.3d at 914
(holding that the special, confidential relationship between a priest and his parishioner in
combination with the priest’s sexual affair with the parishioner’s wife rose to the level of
outrageous because the breach of the priest’s independent duty of care); Arlinghaus v.
Gallenstein, 115 S.W.3d 351, 353 (Ky. App. 2003) (“Several courts have found such a duty in
the counseling relationship.”). However, there is no Kentucky case law to suggest that an at-will
                                              -35-
               Although Hughes contends that Norton’s action was not “mere

termination” but “an effort to destroy a significant and distinguished career,” there

is no evidence to support such allegations. Appellant’s Br. at 24. In fact, upon her

discharge, Hughes was told that she was eligible for re-hire, and two Norton

doctors gave her references that enabled her to obtain employment as a nurse by

January 4, 2016. Norton’s decision to terminate Hughes, regardless of whether its

reasoning was pretextual, does not qualify as “extreme and outrageous conduct” as

required to sustain a claim for intentional infliction of emotional distress. We

agree with the circuit court’s holding and affirm summary judgment on this claim.

                                    IV.     CONCLUSION

               In light of the foregoing, we AFFIRM IN PART, REVERSE IN

PART, and REMAND for further proceedings in accordance with this opinion.

               ALL CONCUR.

 BRIEFS FOR APPELLANT:                           BRIEF FOR APPELLEE:

 Callie Walton                                   Jared Cox
 Louisville, Kentucky                            Aaron Marcus
                                                 Louisville, Kentucky




employer-employee relationship creates a “special relationship” for the purpose of an intentional
infliction of emotional distress claim.

                                              -36-